DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	Please note that this office action is a Non-Final office action in order to address the improper Markush of claim 113. 

Election/Restrictions
Applicant’s election without traverse of Phe(4F), RGD, two or more amino acids (linker), NH2-DOPA-(4F)Phe-(4F)Phe-Arg-Gly-Asp-CONH2, J-X-Z and the method of anchoring or attracting cells onto the surface region an implantable device or object, was previously acknowledged.
Claims 95, 103-104 and 109-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim.
In the reply filed 5/23/22, Applicants amended claim 92.
Claims 92-114 are pending.  
Claims 92-94, 96-102, 105-108 and 113-114 read on the elected species and are under consideration. 
Claim Objections-Withdrawn
The objection to claim 92 is withdrawn due to amendment of the claim. 

Claim Rejections - Withdrawn
The rejection of claims 92-94, 96-102, 105-108 and 113-114 under 35 U.S.C. 103 as being unpatentable over Noel et al. (Biomacromolecules, 2015,16, 1682-1694, cited on IDS) in view of Reches et al. (WO2014/118779) is withdrawn due to Applicants arguments. In particular the argument regarding the different properties of PEG and F-based moieties as different antifouling groups (p. 9 of arguments). 
The rejection of claims 92-94, 96-102, 105-108 and 113-114 on the grounds of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,631,100 in view of Noel et al. is withdrawn due to Applicants arguments. In particular the argument regarding the different properties of PEG and F-based moieties as different antifouling groups (p. 9 of arguments).
	The rejection of claims 92-94, 96-100 and 113-114  on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,862,837 in view of Noel et al. is withdrawn due to Applicants arguments. In particular the argument regarding the different properties of PEG and F-based moieties as different antifouling groups (p. 9f arguments).
Claim Objections
Claims 92, 102 and 113 are objected to because of the following informalities:  “selected from” should be amended to “selected from the group consisting of…” 
Claims 92, 101, 108 and 110 are objected to because of the following informalities:  “SEQ ID NOs” and “SEQ ID NO.” should be  corrected to “SEQ ID NO:”
Appropriate correction is required.

Improper Markush Group-NEW
	Claim 113 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The Markush group in claim 113: a method selected from anchoring or attaching cells onto a surface of an implantable device or object, a method of reducing biofouling, a method of attracting and reducing biofouling of an implant, a method for preventing, ameliorating or treating a disease or disorder related to an implant having been placed in a body cavity or on a tissue, a method for prolonging lifetime of an implant and a method for stimulating or encouraging bone healing or absorption of an implant after implantation is improper.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the methods of claim 113 are distinct processes that do not have a common use.   In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 112-NEW
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 92-94, 96-102, 105-108 and 113-114 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This is a NEW rejection necessitated by amendment of claim 92. 
The NEW limitation “at least one antifouling by unicellular organisms moiety” is unclear. It is unclear if the antifouling moiety is from unicellular organism or if the antifouling moiety is antifouling to unicellular organisms. The metes and bounds of claim 92 are unclear. 
Claims 93-94, 96-102, 105-108 and 113-114 are rejected for depending from indefinite claim 92. 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 5/23/22 is sufficient to overcome the rejection of claims 92-94, 96-102, 105-108 and 113-114 under U.S.C 103. 

Conclusion
No claims are allowed.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TARA L MARTINEZ/Examiner, Art Unit 1654